                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 ALBERT REGINALD ROBINSON,

        Plaintiff,
                                                                     Case No. 2:17-cv-130
 v.
                                                                     HON. JANET T. NEFF
 CHRISTINE HENSEN,

        Defendant.
 ____________________________/


                                   OPINION AND ORDER

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff alleges

that Defendant retaliated against him in violation of the First Amendment, denied him due process,

and discriminated against him based on race in violation of the Fourteenth Amendment. Defendant

filed a motion for summary judgment, arguing that Plaintiff failed to exhaust his administrative

remedies.   The matter was referred to the Magistrate Judge, who issued a Report and

Recommendation (R&R), recommending the motion be granted in part and denied in part. The

matter is presently before the Court on Plaintiff’s objections to the Report and Recommendation.

In accordance with 28 U.S.C. § 636(b)(1) and FED. R. CIV. P. 72(b)(3), the Court has performed

de novo consideration of those portions of the Report and Recommendation to which objections

have been made. The Court denies the objections and issues this Opinion and Order.

       Plaintiff presents five objections to the Report and Recommendation. First, Plaintiff asserts

that the Magistrate Judge “refused to acknowledge my equal protection/racism claim” (Pl. Obj.,

ECF No. 23 at PageID.219). Plaintiff’s objection lacks merit. The Magistrate Judge expressly
referenced Plaintiff’s allegation that Defendant “discriminated against him in violation of the

Fourteenth Amendment” (R&R, ECF No. 22 at PageID.210).

       Second, Plaintiff asserts that the Magistrate Judge’s “opinion doesn’t quote that Plaintiff

did file the grievance URF-1607-2516-28e timely” (Pl. Obj., ECF No. 23 at PageID.219).

Plaintiff’s objection again lacks merit. The Magistrate Judge expressly indicated that “Plaintiff

argues that the MDOC should not have rejected the grievance as untimely” (R&R, ECF No. 22 at

PageID.217).

       Third, Plaintiff references the relevant policy directive, which obligates a grievant to

“attempt to resolve” a grievable issue, opining that “[this] is what plaintiff did” (Pl. Obj., ECF No.

23 at PageID.219). Plaintiff’s objection, to the extent it challenges the content of the Report and

Recommendation, lacks merit. The Magistrate Judge expressly described Plaintiff’s grievances at

issue in this case (R&R, ECF No. 22 at PageID.215-217).

       Fourth, Plaintiff argues that the Magistrate Judge erred in “refus[ing] to add [Plaintiff’s

due process] claims to the civil action” (Pl. Obj., ECF No. 23 at PageID.219). Plaintiff’s objection

lacks merit. The Magistrate Judge did not “refuse to add” Plaintiff’s due process claims but found

that the only claim Plaintiff exhausted is his retaliation claim stemming from Defendant Hensen

ordering him to leave the law library on May 5, 2016 (R&R, ECF No. 22 at PageID.218).

       Last, Plaintiff asserts that in stating that “Plaintiff waited four months to see if the book

was ever returned…” (R&R, ECF No. 22 at PageID.217), the Magistrate Judge “recharacterized

my pleading” (Pl. Obj., ECF No. 23 at PageID.220). According to Plaintiff, he “checked

periodically and the book only showed up on June 28, 2016” (id.). Plaintiff opines that Defendant

“Hensen had the book” and that Defendant “Hensen used machination to hinder my grievance

process by lying in retaliation” (id., citing Ross v. Blake, 136 S. Ct. 1850 (2016)).



                                                  2
       Plaintiff’s argument does not demonstrate either factual or legal error in the Magistrate

Judge’s exhaustion analysis. As the Magistrate Judge indicated, Grievance URF 1607-3516-28e

was rejected as untimely, and “whether the MDOC properly rejected Plaintiff’s grievance as

untimely is not a matter for the Court to resolve” (R&R, ECF No. 22 at PageID.216-217). See

Woodford v. Ngo, 548 U.S. 81, 90 (2006) (“Proper exhaustion demands compliance with an

agency’s deadlines and other critical procedural rules.”). While the Supreme Court has indicated

that the administrative process is rendered unavailable when “prison administrators thwart inmates

from taking advantage of a grievance process through machination, misrepresentation, or

intimidation,” Ross at 1859-60, Plaintiff’s argument is insufficient to create a genuine dispute of

material fact as to whether the administrative process was unavailable to him.

       Accordingly, this Court adopts the Magistrate Judge’s Report and Recommendation as the

Opinion of this Court. Because this action was filed in forma pauperis, this Court certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that an appeal of this decision would not be taken in good

faith. See McGore v. Wrigglesworth, 114 F.3d 601, 610 (6th Cir. 1997), overruled on other

grounds by Jones v. Bock, 549 U.S. 199, 206, 211-12 (2007).

       Therefore:

       IT IS HEREBY ORDERED that the Objections (ECF No. 23) are DENIED and the

Report and Recommendation of the Magistrate Judge (ECF No. 22) is APPROVED and

ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendant’s Motion for Summary Judgment (ECF No.

13) is GRANTED IN PART and DENIED IN PART for the reasons stated in the Report and

Recommendation. Specifically, Plaintiff’s only remaining claim is the retaliation claim stemming

from Defendant Hensen ordering him to leave the law library on May 5, 2016.



                                                3
       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith.



Dated: March 28, 2019                                          /s/ Janet T. Neff
                                                             JANET T. NEFF
                                                             United States District Judge




                                                 4
